Order entered June 16, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00341-CV

                   IN THE INTEREST OF A.C., A CHILD

               On Appeal from the County Court At Law No. 1
                          Kaufman County, Texas
                    Trial Court Cause No. 107543-CC

                                     ORDER

      This is an accelerated appeal from a parental termination case. Father’s brief

has been filed.   Mother’s brief is twice overdue, and the Court has had no

communication with Mother since the appeal was filed.

      We cautioned Mother by order dated May 27, 2022 that failure to file the

brief by June 10, 2022 could result in an order for the trial court to conduct a

hearing to determine why her brief had not been filed and to take such measures as

might be necessary to ensure effective representation, including appointment of

new counsel. Accordingly, we ORDER the trial court to conduct a hearing no

later than June 24, 2022 to determine why Mother’s brief has not been filed. In
this regard, the trial court shall make appropriate findings and determine whether

Mother desires to prosecute the appeal. If Mother desires to prosecute the appeal,

the trial court shall determine whether Mother’s appointed counsel is able to file

the brief by July 14, 2022 or whether new counsel should be appointed. If the trial

court determines new counsel should be appointed, the trial court shall appoint new

counsel who can file the brief by July 14.

      We ORDER a reporter’s record of the hearing and a supplemental clerk’s

record containing the trial court’s findings filed with the Court no later than June

30, 2022. We DIRECT the Clerk of the Court to send a copy of this order to the

Honorable Tracy Gray, Presiding Judge of County Court at Law No.1; Kaufman

County District Clerk Rhonda Huey; Shelly L. Dearing, Official Court Reporter for

the County Court at Law No. 1; and, the parties.

      We ABATE the appeal to allow the trial court an opportunity to comply

with this order. It shall be reinstated no later than July 6, 2022.


                                               /s/    ERIN A. NOWELL
                                                      JUSTICE